Exhibit 10.2

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS
THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING THIS NOTE,
THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT, OR, IF REQUESTED BY
THE COMPANY, THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR HOLDER OF THIS NOTE
REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SUCH ACT.

IDENTIPHI, INC.

8.0% CONVERTIBLE PROMISSORY NOTE

 

$2,152,806

     November 10, 2008      Austin, Texas

FOR VALUE RECEIVED, IdentiPHI, Inc., a Delaware corporation (the “Company”),
hereby unconditionally promises to pay to Key Ovation, LLC (“Holder”), or
Holder’s registered assigns, at such place or places as Holder may from time to
time designate in writing, the aggregate principal sum of Two Million One
Hundred Fifty-Two Thousand Eight Hundred Six Dollars ($2,152,806.00), together
with all accrued and unpaid interest thereon, as provided herein. All unpaid
principal, together with the balance of unpaid and accrued interest and other
amounts payable hereunder, shall be due and payable on demand at any time upon
and after the earlier of (a) October 31, 2009 (the “Maturity Date”), or (b) the
occurrence of an Event of Default (as defined herein). All cash payments by the
Company under this 8.0% Convertible Promissory Note (the “Note”) shall be in
immediately available U.S. funds.

A. Definitions.

1. “Allowed Consideration” shall have the meaning set forth in Section C.5
hereof.

2. “Business Day” means any day other than (x) a Saturday or Sunday, or (y) a
day on which banks in Austin, Texas are required to be closed.

3. “Change of Control Event” shall mean (a) any transaction in which the Company
consummates a merger, consolidation, share exchange or other transaction or
series of related transactions resulting in the exchange of the outstanding
shares of the Company for securities of or other consideration issued, or caused
to be issued, by an acquiring entity or any of its affiliates, in any such case
if the stockholders of the Company immediately prior to such event own less than
a majority of the outstanding voting equity securities of the surviving entity
immediately following the event, or (b) a sale, lease, exclusive license or
other disposition of all or substantially all of the assets of the Company.

4. “Common Stock” shall mean the common stock of the Company.

5. “Company” shall have the meaning set forth in the preamble hereof.

6. “Conversion Price” shall be $0.18.

7. “Conversion Shares” shall mean the shares of Common Stock (or Allowed
Consideration) issuable upon conversion of this Note pursuant to Section C.3(a),
including any securities of another company for which the Company’s Common Stock
has been exchanged.

 

1

8.0% CONVERTIBLE UNSECURED

PROMISSORY NOTE



--------------------------------------------------------------------------------

8. “Event of Default” shall have the meaning set forth in Section D.1 hereof.

9. “Holder” shall have the meaning set forth in the preamble hereof.

10. “Maturity Date” shall have the meaning set forth in the preamble hereof.

11. “Note” shall have the meaning set forth in the preamble hereof.

12. “Notice Period” shall have the meaning set forth in Section C.2 hereof.

13. “Obligations” shall mean the outstanding principal and accrued but unpaid
interest due hereunder and any additional amounts payable pursuant to the terms
hereof.

14. “Reserved Shares” shall have the meaning set forth in Section C.4 hereof.

15. “Senior Executive Officers” shall mean the Company’s Chief Executive
Officer, President and Chief Financial Officer.

B. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Company, or at such other place as the
holder hereof may from time to time designate in writing to the Company.

C. Interest; Conversion Terms.

1. Interest. Interest shall accrue with respect to the principal amount loaned
hereunder from the date hereof until such principal is fully paid or converted,
at eight percent (8.0%) simple interest per annum (computed on the basis of a
365-day year, based upon the actual days elapsed).

2. Prepayment. The Company may prepay all or any portion of the Note at any
time; provided, however, that the Company shall give Holder five (5) days’ prior
written notice of such prepayment, during which time Holder may elect to convert
the outstanding principal amount and accrued but unpaid interest under the Note
pursuant to Section C.3 by giving the Company written notice of Holder’s
election (the “Notice Period”). Any such prepayment will be applied first to the
payment of interest accrued on the Note and then, if the amount of prepayment
exceeds the amount of all accrued but unpaid interest, to the payment of
principal of the Note.

3. Conversion.

(a) Optional Conversion. Holder has the right, at Holder’s option, at any time
prior to payment in full of the principal balance of this Note, to convert this
Note (including principal and accrued but unpaid interest to the date of
conversion) in accordance with the provisions of this Section C.3, in whole or
in part, into Conversion Shares. The number of Conversion Shares to be issued
upon such conversion shall be equal to the number obtained by dividing (i) the
outstanding principal amount and accrued but unpaid interest under this Note on
the date of conversion by (ii) the Conversion Price. The number of Conversion
Shares issuable to Holder upon such conversion shall be rounded down to the
nearest whole number.

 

2

8.0% CONVERTIBLE

PROMISSORY NOTE



--------------------------------------------------------------------------------

(b) Mechanics and Effects of Conversion.

(i) Before Holder shall be entitled to convert this Note into Conversion Shares
pursuant to Section C.3(a), it shall surrender this Note at the office of the
Company and shall give written notice by mail, postage prepaid, to the Company
at its principal executive office, of the election to convert the same pursuant
to Section C.3(a), and shall state therein the name or names in which the
certificate or certificates for Conversion Shares are to be issued. Such
conversion shall be deemed to have been made immediately prior to the close of
business on the date of such surrender of this Note, and the person or persons
entitled to receive the Conversion Shares upon such conversion shall be treated
for all purposes as the record holder or holders of such Conversion Shares as of
such date.

(ii) As soon as reasonably practicable after conversion of this Note, and upon
surrender of this Note, the Company will deliver or cause to be issued in the
name of and delivered to Holder a certificate or certificates representing the
number of Conversion Shares to which Holder shall be entitled on such
conversion. No fractional shares will be issued on conversion of this Note, and
in lieu thereof the number of Conversion Shares issuable to Holder upon such
conversion shall be rounded down to the nearest whole number. Upon full
conversion of this Note and the issuance of the certificate(s) as contemplated
herein, the Company shall be forever released from all its Obligations and
liabilities under this Note.

(c) Notice Regarding Change of Control Event. At least thirty (30) calendar days
prior to the anticipated closing of a Change of Control Event (or, if such
notice is impracticable thirty (30) calendar days prior to such Change of
Control Event, as many days before the Change of Control Event as is
practicable), written notice shall be delivered to the Holder of this Note
pursuant to Section E.5 below notifying Holder of the terms and conditions of
the Change of Control Event, the amount of the outstanding principal amount and
accrued but unpaid interest under this Note, the anticipated date on which any
such Change of Control Event will occur and calling upon such Holder to inform
the Company whether Holder intends to elect to convert the outstanding principal
amount and accrued but unpaid interest into Conversion Shares. Following notice
of the Change of Control Event, any conversion of this Note by Holder may be
made contingent upon the consummation of such Change of Control Event, if so
elected by Holder in the notice of conversion.

(d) No Rights as Stockholder. Prior to its conversion, this Note shall not
entitle Holder to any voting rights or to any other rights as a stockholder of
the Company or to any other rights whatsoever except the rights stated herein or
in the agreements referenced herein.

(e) Withholding Obligations; Form 1099. Holder authorizes the Company to
withhold from Holder, or to demand cash payment from Holder for, any taxes
required to be withheld from Holder on the conversion of this Note, or, to
reduce or eliminate such withholding, to provide the Company with an fully
executed and completed IRS Form W-9. Holder acknowledges that the Company may
issue Holder a Form 1099, reporting the interest, to the Internal Revenue
Service (even if the interest is converted into stock), in accordance with law.

(f) Conversion Price Adjustments. In the event the Company should at any time
while this Note is outstanding fix a record date for the effectuation of a split
or subdivision of the Common Stock or the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in additional
shares of Common Stock or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly, additional
shares of Common Stock without payment of any consideration by such holder for
the additional shares of Common Stock, then, as of such record date, the
Conversion Price shall be appropriately decreased so that the number of shares
of Common Stock issuable upon conversion of this Note shall be increased in
proportion to such increase of outstanding shares of Common Stock.

 

3

8.0% CONVERTIBLE

PROMISSORY NOTE



--------------------------------------------------------------------------------

4. Covenants as to Conversion Shares. The Company covenants and agrees that all
Conversion Shares issued pursuant to the terms of this Note (the “Reserved
Shares”) will, upon their issuance, be validly issued and outstanding, fully
paid and nonassessable and free from all taxes, liens, and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times have authorized and reserved a sufficient number of
the Reserved Shares to provide for the conversion rights represented by this
Note. If at any time while this Note remains outstanding the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
the conversion of this Note, the Company will take such corporate action as may,
in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purposes.

5. Consolidation or Merger of the Company. If the Company is a party to (a) any
consolidation, merger or share exchange with another corporation in which the
Company is not the survivor, (b) any consolidation or merger of another entity
into the Company in which the Company is the survivor but, in connection
therewith, the Company’s equity securities are changed into or exchanged for
stock or other securities of any other entity, or (c) any capital reorganization
or reclassification of its Common Stock (in each such case excluding any merger
effected exclusively for the purpose of changing the domicile of the Company),
pursuant to any of which transactions the holders of the Company’s capital stock
are entitled to receive with respect to or in exchange for such capital stock,
stock or other securities, whether alone or together with any other
consideration (such consideration being the “Allowed Consideration”), then as a
condition of such transaction, lawful and adequate provisions reasonably
acceptable to Holder shall be made whereby Holder shall thereafter have the
right to purchase and receive (in lieu of Conversion Shares immediately
theretofore receivable upon the conversion of this Note) such Allowed
Consideration as may be issued or payable with respect to or in exchange for the
number of such Conversion Shares immediately theretofore receivable upon the
conversion of this Note. In any such case, appropriate provisions shall be made
with respect to the rights and interests of Holder to the end that the
provisions hereof (including, without limitation, provisions for adjustments of
the Conversion Price and the number of shares receivable upon the conversion of
this Note) shall thereafter be applicable, as nearly as may be reasonably
practicable (as determined in good faith by the Company’s Board of Directors,
whose judgment shall be final and binding on Holder), in relation to the Allowed
Consideration thereafter deliverable upon the conversion hereof. The Company
will not effect any such consolidation or merger, unless, in connection with the
consummation thereof, the successor corporation resulting from such
consolidation or merger shall assume by written instrument the obligation to
deliver to such Holder such Allowed Consideration as, in accordance with the
foregoing provisions, such Holder may be entitled to purchase.

6. No Impairment. Except and to the extent as waived or consented to by Holder
in writing, the Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company.

D. Default.

1. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

(a) Failure to Pay. The Company shall fail to pay when due any principal, any
interest or other payment required under the terms of this Note on the date due
and such default shall continue unremedied for a period of ten (10) Business
Days after the Company’s receipt of written notice from Holder of such failure
to pay.

 

4

8.0% CONVERTIBLE

PROMISSORY NOTE



--------------------------------------------------------------------------------

(b) Breach of this Note. Except in the case of Section D.1(a) above, the Company
shall be in material breach or default under any of the terms of this Note, and
such breach or default shall continue unremedied for a period of thirty
(30) Business Days after the Company’s receipt of written notice from Holder
specifying such breach or default.

(c) Bankruptcy or Insolvency Proceedings.

(i) The Company shall (A) appoint, apply for or consent to the appointment of a
receiver, trustee, liquidator, custodian, assignee for the benefit of creditors
or similar judicial officer or agent to take possession, custody, control or
charge of or liquidate any of its property or assets, (B) commence any voluntary
proceeding under any provision of Title 11 of the United States Code, as now or
hereafter amended, or commence any other proceeding, under any law, now or
hereafter in force, relating to bankruptcy, insolvency, reorganization,
liquidation, or otherwise to the relief of debtors or the readjustment of
indebtedness, or (C) make any assignment for the benefit of creditors or a
composition or similar arrangement with such creditors;

(ii) The commencement against the Company of any involuntary proceeding, or the
consent by Company to any proceeding, of the kind described in Section D.1(c)(i)
and such proceeding shall not have been dismissed within thirty (30) days;

(iii) The Company is adjudicated bankrupt or insolvent or a petition for
reorganization is granted; or

(iv) The Company shall cause, or institute any proceeding for, or there shall
occur, the dissolution of the Company.

(d) Change of Control Event. Without the prior written consent of Holder, the
Company shall consummate a Change of Control Event and in connection therewith
the Company changes its Senior Executive Officers such that the Senior Executive
Officers serving immediately prior to such Change of Control Event no longer
serve as the Company’s Senior Executive Officers immediately following such
Change of Control Event.

2. Rights of Holders Upon Default. If any Event of Default shall occur for any
reason, whether voluntary or involuntary, and be continuing, then Holder may, by
written notice to the Company, declare all or any portion of the Obligations to
be due and payable, whereupon the full outstanding principal and interest
hereunder shall be so declared due and payable shall be and become immediately
due and payable, without further notice, demand or presentment, all of which are
expressly waived by the Company.

E. Other Provisions.

1. Waivers and Amendments. This Note may not be amended or modified, nor may any
of its terms be waived, except by a written instrument signed by Holder and the
Company.

2. Severability. If any provision of this Note is determined to be invalid,
illegal or unenforceable, in whole or in part, the validity, legality and
enforceability of any of the remaining provisions or portions of this Note shall
not in any way be affected or impaired thereby and this Note shall nevertheless
be binding between the Company and Holder.

 

5

8.0% CONVERTIBLE

PROMISSORY NOTE



--------------------------------------------------------------------------------

3. Governing Law. This Note shall be governed by and interpreted in accordance
with the internal laws of the State of Texas. In any action brought or arising
out of this Note, the Company and Holder hereby consent to the jurisdiction of
any federal or state court seated in Travis County, Texas and also consent to
the service of process by any means authorized by Texas law.

4. Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, the Company and Holder and their respective successors and assigns.

5. Notices. Any notice required or desired to be served, given or delivered
hereunder shall be in writing and in the form and manner specified below, and
shall be addressed to the party to be notified as follows:

 

If to the Company:

   IdentiPHI, Inc.    13809 Research Blvd., Ste 275    Austin, Texas 78750   
Attention: Chief Executive Officer    With a copy to:    DLA Piper LLP    701
Fifth Avenue, Suite 7000    Seattle, WA 98104-7044    Attention: Michael
Hutchings, Esq.

If to Holder:

   Key Ovation, LLC    2111 West Braker Lane    Austin, Texas 78758   
Attention: President    With a copy to:    Akin & Almanza, Attorneys and
Counselors    2301 Capital of Texas Highway South, Building H,    Austin, Texas
78746    Attention: Rick Akin, Esq.

or to such other address as each party designates to the other by notice in the
manner herein prescribed. Notice shall be deemed given hereunder if
(a) delivered personally or otherwise actually received, (b) sent by overnight
delivery service, or (c) mailed by first-class United States mail, postage
prepaid, registered or certified, with return receipt requested. Notice mailed
as provided in clause (iii) above shall be effective upon the expiration of
three (3) Business Days after its deposit in the United States mail. Notice
given in any other manner described herein shall be effective upon receipt by
the addressee thereof; provided, however, that if any notice is tendered to an
addressee and delivery thereof is refused by such addressee, such notice shall
be effective upon such tender unless expressly set forth in such notice.

6. Security Interest. This Note is secured by certain of the assets of the
Company in accordance with a separate security agreement, dated as of June 30,
2008 and as amended of even date herewith (the “Security Agreement”), by and
between the Company and Holder.

7. Payment. Payment shall be made in lawful tender of the United States.

 

6

8.0% CONVERTIBLE

PROMISSORY NOTE



--------------------------------------------------------------------------------

8. Transfer of Note or Securities Issuable on Conversion Hereof. Prior to
conversion, neither this Note nor any rights hereunder may be transferred by
Holder unless Holder delivers to the Company written notice of Holder’s
intention of such transfer at least ten (10) days prior to such transfer and
such transfer complies with applicable federal and state securities laws, except
that Holder may freely assign this Note to an affiliate of Holder. For purposes
of this agreement, “affiliate” shall be deemed to include with respect to a
Holder: (a) a partnership or limited liability company, its partners, members,
stockholders, former partners, former members or an affiliated entity managed by
the same manager or managing partner or management company, or managed or owned
by an entity controlling, controlled by, or under common control with, such
member or manager or managing partner or management company, or (b) an
individual, his or her spouse or lineal descendant or antecedent, or a trust or
trusts for the exclusive benefit of Holder or Holder spouse or lineal descendant
or antecedent, in each such case in connection with bona fide estate planning
purposes. In the event this Note is transferred in accordance with this
Section E.7, the new holder shall be deemed to be the “Holder” with respect to
the provisions of this Note.

9. Replacement Note. If this Note is lost, stolen, mutilated or destroyed, the
Company shall issue a new Note of like denomination, tenor and date as this
Note, subject to the Company’s right to require Holder to give the Company a
bond or other satisfactory security sufficient to indemnify the Company against
any claim that may be made against it (including any expense or liability) on
account of the alleged loss, theft, mutilation or destruction of this Note or
the issuance of such new Note.

10. Headings. Section headings used in this Note have been set forth herein for
convenience of reference only. Unless the contrary is compelled by the context,
everything contained in each section hereof applies equally to this entire Note.

IN WITNESS WHEREOF, the Company has caused this 8.0% Convertible Promissory Note
to be issued as of the date first written above.

IDENTIPHI, INC. By:             

 

7

8.0% CONVERTIBLE

PROMISSORY NOTE